FILED
                              UNITED STATES DISTRICT COURT                              NOV 272009
                              FOR THE DISTRICT OF COLUMBIA                      NANCY MAYER WI1J
                                                                                      U.S. DISTRllPcNG TON, CLERK
                                                                                                     oURT
GHEORGHE CROITORU,                             )
                                               )
                Plaintiff,                     )
                                               )
       v.                                      )       Civil Action No.        U9 2252
                                               )
ERIC HOLDER, Attorney General                  )
of the United States, et at.,                  )
                                               )
                Defendants.                    )

                                  MEMORANDUM OPINION

       This matter is before the Court on plaintiffs application to proceed in forma pauperis and

his pro se complaint. The application will be granted, and the complaint will be dismissed.

       It appears that plaintiff is detained by the Bureau of Immigration and Customs

Enforcement, and that he attempts to circumvent a pending removal order by arguing that he is a

United States citizen by virtue of his parents' naturalization and by his registration for the

selective service. It further appears that plaintiff has been removed from the United States once

before, and that he has been convicted of criminal offenses which have rendered him subject to

removal at this time. In this action, plaintiff demands an order enjoining defendants "from

asserting or ruling that [plaintiff] is not an American Citizen," his immediate release from

incarceration, and an order "that the case against [him], '[his] prior removal,' be totally stricken

from the record," thus "restoring [him] in every way as possible prior to the inland piracy attack."

Compl. at 12.

       In relevant part, the REAL ID Act of2005, Pub. L. No. 109-13, 119 Stat. 231, 302,

deprives federal district courts of jurisdiction to review matters involving removal proceedings

and the execution of removal orders. See 8 U.S.C. § 1252(g). This so-called "Exclusive
jurisdiction" section provides:

               Except as provided in this section and notwithstanding any other
               provision of law (statutory or nonstatutory), including section 2241
               of title 28, United States Code, or any other habeas corpus provision,
               and sections 1361 and 1651 of such title, no court shall have
               jurisdiction to hear any cause or claim by or on behalf of any alien
               arising from the decision or action by the Attorney General to
               commence proceedings, adjudicate cases, or execute removal orders
               against any alien under this Act."

8 U.S.C. 1252(g); see Sadhvani v. Chertoff, 460 F. Supp. 2d 114, 122 (D.D.C. 2006) (dismissing

petitions for a writ of habeas corpus and a writ of mandamus and motion for preliminary

injunction to stay petitioner's deportation to Togo), aff'd, No. 06-5405,2008 WL 2185344 (D.C.

Cir. May 13, 2008) (per curiam). Although 8 U.S.c. § 1252(g) "does not apply to all 'decisions

or actions that may be part of the deportation process, '" the Supreme Court holds that

"subsection 1252(g) applies to three discrete actions that the [Executive Branch] may take: [a]

decision or action to commence proceedings, adjudicate cases, or execute removal orders." Nken

v. Chertoff, 559 F. Supp. 2d 32,36 (D.D.C. 2008) (quoting Reno v. American-Arab

Anti-Discrimination Comm., 525 U.S. 471, 482 (1999) (internal quotation marks omitted)).

Where, as here, plaintiff s claims appear to arise from the Attorney General's decision to

adjudicate his case and to execute aremoval order, the claims are "thus subject to the

unambiguous jurisdiction-stripping language of 8 U.S.C. § 1252(g)." Sadhvani v. Chertoff, 460

F. Supp. 2d at 122.

       Accordingly, the Court will dismiss the complaint. An Order consistent with this

Memorandum Opinion is issued separately.



DATE: ,\ J   101'D1                                  United States District Judge